 1   Robert W. Norman, Jr. (SBN 232470)
     Neil J. Cooper (SBN 277997)
 2   HOUSER & ALLISON, APC
     9970 Research Drive
 3   Irvine, California 92618
     Telephone: (949) 679-1111
 4   Facsimile: (949) 679-1112
     E-Mail: ncooper@houser-law.com
 5
     Attorneys for Defendant
 6   PARAMOUNT RESIDENTIAL MORTGAGE GROUP, INC.

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   ANDRE LAWRENCE,                                  Case No.: 2:18-cv-02231-TLN-EFB

12                 Plaintiff                          Hon. Troy L. Nunley

13          vs.                          ORDER GRANTING DEFENDANT
                                         PARAMOUNT RESIDENTIAL
14   EXPERIAN INFORMATION SOLUTIONS,     MORTGAGE GROUP, INC.’S
     INC.; EQUIFAX INFORMATION SERVICES, REQUEST FOR TELEPHONIC
15   LLC; TRANSUNION, LLC; PARAMOUNT     APPEARANCE
     RESIDENTIAL MORTGAGE GROUP, INC.,
16                                       Hearing –
                 Defendants              Date:      September 24, 2019
17                                       Time:      9:00 a.m.
                                         Courtroom: 2
18
                                                      Action Filed: August 15, 2018
19

20          Having read the request by defendant Paramount Residential Mortgage Group, Inc.’s
21   counsel, the Court hereby grants the request to appear telephonically at the September 24, 2019
22   Motion to Dismiss hearing. Neil J. Cooper can be reached directly at (949) 679-1111.
23          The Courtroom Deputy will initiate the telephone call 5‐10 minutes prior to the time of
24   the scheduled hearing through the court's telephone conferencing system in the courtroom.
25

26   DATE: September 4, 2019
27

28                                                      ___________________________
                                                        HON. TROY L. NUNLEY
                                          1
                  ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             2
     ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE
